UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1633



THERON J. BARTELL,

                                               Plaintiff - Appellant,

          versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-00-453)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theron J. Bartell, Appellant Pro Se.     James C. Allison, Susan
Elizabeth Murphy, Louis Lopez, EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron J. Bartell appeals the district court’s order denying

his motion for reconsideration of the order dismissing his action

against the Equal Employment Opportunity Commission.       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Bartell v. EEOC, No. CA-00-453 (W.D.N.C. Apr. 30,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2